IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JEREMY AARON SASSANI,                  : No. 136 MM 2014
                                       :
                    Petitioner         :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COURT OF COMMON PLEAS OF               :
NORTHUMBERLAND COUNTY,                 :
PENNSYLVANIA,                          :
                                       :
                    Respondent         :


                                    ORDER



PER CURIAM

      AND NOW, this 23rd day of October, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.